Citation Nr: 0720499	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  06-15 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to September 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the Denver, Colorado Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A 
videoconference hearing was held before the undersigned in 
June 2007.  In June 2007, the case was advanced on the 
Board's docket.   

The August 2004 rating decision reopened the veteran's claim 
and then addressed it de novo.  Regardless of whether the RO 
reopened the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO (i.e. in February 1996 and February 1998) can be 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Accordingly, the Board must make a de novo 
determination as to whether there is new and material 
evidence to reopen this claim.  The issue has been 
characterized accordingly. 

The matter of entitlement to service connection for PTSD 
based on de novo review is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action is required on his part.


FINDINGS OF FACT

1.  Unappealed rating decisions in February 1996 and February 
1998 denied service connection for PTSD essentially based on 
findings that it was not established that the veteran had 
PTSD.        

2.  Evidence received since the February 1998 rating decision 
shows a diagnosis of PTSD along with the report of a 
verifiable stressor; it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim. 

CONCLUSION OF LAW

New and material evidence has been received, and the 
veteran's claim seeking service connection for PTSD may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The VCAA applies in the instant case.  However, as the 
decision below is favorable to the appellant (reopens the 
claim), there is no need to belabor the impact of the VCAA on 
this claim.  Any notice deficiency would be non-prejudicial.

II.  Factual Background

The most recent unappealed final decision in the veteran's 
claim, the February 1998 rating decision denied service 
connection for PTSD because the evidence did not show that 
the veteran had a diagnosis of PTSD.   

Evidence of record at the time of the February 1998 rating 
decision included the veteran's service medical records and 
service personnel records, an October 1995 VA psychiatric 
compensation and pension examination, a January 1996 Denver 
Veteran's Center treatment summary, a July 1997 private 
mental health intake assessment and a December 1997 VA 
examination report. Service medical records revealed that the 
veteran had problems with nervousness and trouble sleeping in 
May 1968.  He was given prescriptions for Benadryl and 
another medication.  In June 1969 he had problems with 
nervousness and shaking; Librium was prescribed.  On 
September 1970 separation examination no psychiatric 
disabilities or abnormalities were found.  Service personnel 
records reveal that the veteran served in Vietnam from 
December 1967 to October 1968 and from September 1969 to 
September 1970 and that he specifically served with the 624th 
S & S Company from September 1969 to September 1970.  The 
October 1995 VA examination did not produce a diagnosis of 
PTSD.  The examiner noted that the veteran may have had some 
PTSD like stressors but the full syndrome was not present.  
The January 1996 Vet Center summary notes that the veteran 
had a diagnosis of PTSD, delayed, chronic, with symptoms 
including intrusive memories, frequent vivid recollection, 
hyper-startle, survivor guilt, insomnia and withdrawal.  It 
was noted that while in Vietnam the veteran had a close 
friend killed in his presence.  The July 1997 private mental 
health intake assessment showed an initial diagnosis of PTSD.  
A subsequent October 1997 assessment from the same agency did 
not show PTSD, but showed depressive disorder, NOS.  The 
December 1997 VA examination found that the veteran had some 
symptoms of PTSD, but did not meet the full criteria 
necessary for the diagnosis.  

Pertinent evidence received after the February 1998 rating 
decision includes a May 2003 letter from a private 
psychiatrist, Dr. M, VA residential treatment records from 
November 2003 to December 2003, a February 2004 VA 
compensation and pension psychiatric examination, a September 
2006 letter from Dr. M and a clarifying statement by the 
veteran regarding one of his reported stressor events in 
service submitted in conjunction with his June 2007 hearing.  
The May 2003 letter from Dr. M indicates that the veteran had 
PTSD diagnosed and was receiving psychiatric treatment and 
case management.  His illness was considered to be a 
persistent and permanent disability.  November and December 
2003 progress notes also show a diagnosis of PTSD, with the 
veteran receiving residential PTSD treatment.  The February 
2004 VA psychiatric examination noted a diagnosis of PTSD, 
chronic and moderate with the veteran reporting the specific 
stressor of losing a friend during non-combat activities on 
base.  The September 2006 letter from Dr. M reiterated that 
the veteran was suffering from war-related PTSD and noted 
that the lengthy delay in the determination of entitlement to 
service connected benefits had been deleterious to his mental 
health.  In the clarifying statement the veteran indicated 
that he witnessed the accidental shooting of his friend, 
B.H., while on bunker guard duty in Bien Hoa province at the 
Long Binh Ammunition Dump.  Along with this statement the 
veteran submitted information from the internet showing that 
BH died from an accidental homicide while on guard duty in 
Bien Hoa province on October 21, 1969.   

III.  Legal Criteria

As noted above, the veteran's claim of service connection for 
PTSD was denied by the RO in February 1998.  Since the 
veteran did not appeal this decision, it is final.  38 
U.S.C.A. § 7105(c).  Generally, when a claim is disallowed, 
it may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.

Under 38 U.S.C.A. § 5108, " If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  The regulation 
defining new and material evidence, 38 C.F.R. § 3.156(a), was 
amended, for claims to reopen a finally decided claim 
received on or after August 29, 2001.  Because the 
appellant's request to reopen his claim of service connection 
for low back disability was filed in November 2003, the 
amended definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection 
for a claimed disorder, there must be: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

IV.  Analysis

The letters from Dr. M, the VA examination and records, and 
the veteran's clarifying statement constitute new evidence as 
they had not been previously submitted.  The letters from Dr. 
M and the VA documentation are material as they relate to 
unestablished fact necessary to substantiate the claim for 
service connection, i.e., whether the veteran has a current 
diagnosis of PTSD linked to one or more reported stressor 
events in service.  In addition, the veteran's clarifying 
statement (with supportive documentation) is also material as 
it is related to the unestablished fact of the actual 
occurrence of a reported stressor.  None of these items is 
cumulative as the letters and VA documentation are additional 
evidentiary sources in support of a current PTSD diagnosis 
related to reported events in service and the clarifying 
statement with supporting documentation provides much more 
concrete evidence that at least one of the veteran's reported 
stressors may have occurred.  In combination, these items 
also raise a reasonable possibility of establishing the claim 
of service connection for PTSD since they tend to show the 
PTSD diagnosis under DSM-IV, a link, established by medical 
evidence, between current symptoms and a stressor event in 
service; and at least some evidence that the veteran 
experienced the stressor event in service.  Consequently, the 
Board finds that the evidence received since February 1998 is 
new and material and the claim for service connection for 
PTSD may be reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.


REMAND

The veteran has reported that on October 21, 1969, while 
serving in the 624 S & S Company of the 624 S & S Battalion, 
he was on Bunker Guard duty at the Long Binh Ammunition Dump 
in Bien Hoa province.  He was cleaning his M-60 machine gun 
when another solider started pointing his M-14 rifle at the 
Guard Mount (Spec-4 B.H.) who was talking about going home 
soon.  BH would push the gun away but the other soldier kept 
pushing it back and eventually the gun went off, shooting 
B.H. through the face and out the back of his head, killing 
him.  The veteran indicated that B.H. was a slim Caucasian 
man with sandy hair and that the shooting took place by the 
barracks and showers.  

Given that the veteran has now identified, the specific date, 
time and location for the above alleged stressor event, along 
with the name of the individual who was killed, it should be 
possible to obtain verification from appropriate sources that 
the event took place.  It may also be possible to verify that 
the veteran witnessed the event.  Accordingly, the case is 
REMANDED for the following action:

1. The RO should ask the veteran to 
provide any additional details or 
documentation that would promote 
verification that he was present at the 
alleged shooting of B.H. on October 21, 
1969.  He should also be asked whether 
B.H. was serving in the veteran's unit at 
the time.  If B.H. was serving in another 
unit, the veteran should identify that 
unit, if known.    
2.  Whether or not the veteran provides 
any additional detail, the RO should 
arrange for exhaustive development to 
attempt to verify this alleged stressor 
event.  It must specifically be determined 
whether B.H. was shot and killed near the 
Long Binh Ammunition dump in Bien Hoa 
province on October 21, 1969.  It must be 
determined whether or not B.H. and the 
veteran were serving in the same unit.  If 
they were not, it must be determined 
whether their units were co-located.  
Inasmuch as an accidental death (of B.H.) 
undoubtedly would have resulted in an 
official investigation, copies of any 
records pertaining to such investigation 
must be secured (as the veteran likely 
would have been interviewed, or at least 
identified, as a witness, and official 
reports would be expected to list all 
witnesses present when the accident 
occurred).  If any of this information 
sought cannot be obtained, the reason for 
this should be explained for the record, 
along with a detailed account of the scope 
of the development attempted.  

3.  If, and only if, the alleged stressor 
event (the veteran witnessing the 
accidental death of B.H.) is verified, the 
RO should arrange for the veteran to be 
examined by a psychiatrist to determine 
whether he has PTSD resulting from such 
event.  The examiner should review the 
complete claims file and provide an 
explanation of the rationale for the 
opinion given.    

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.      

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


